Judge Parker
concurring in result.
I concur in the result, but I would overrule plaintiffs’ first assignment of error regarding the peremptory instruction for a different reason. Under the authority of Electro Lift, Inc. v. Miller Equipment Company, 270 N.C. 433, 154 S.E. 2d 465 (1967), a trial judge in giving a peremptory instruction in his charge to the jury must give the jury the opportunity for either an affirmative or negative response, and I agree with the majority that the proper form for the instruction is as set forth in the civil pattern jury instructions. However, in my view plaintiffs’ request in the case at bar was a sufficient request for a peremptory instruction. There is ample case authority suggesting that the request made by plaintiffs is a peremptory instruction. In fact, in Chisholm v. Hall, 255 N.C. 374, 121 S.E. 2d 726 (1961), the court suggested that the words “if you find the facts to be as all the evidence tends to show” are a peremptory instruction. Rodman, J., writing for the Court stated:
When all the- evidence offered suffices, if true, to establish the controverted fact, the court may give a peremptory instruction — that is, if the jury find the facts to be as all the evidence tends to show, it will answer the inquiry in an indicated manner. Defendant’s denial of an alleged fact raises an issue as to its existence even though he offers no evidence tending to contradict that offered by plaintiff. A peremptory instruction does not deprive the jury of its right to reject the evidence because of lack of faith in its credibility. (Citing cases.)
255 N.C. at 376, 121 S.E. 2d at 728. See also Heating Co. v. Construction Co., 268 N.C. 23, 149 S.E. 2d 625 (1966).
However, I am of the opinion that this assignment of error should be overruled for the reason that upon the evidence presented plaintiff was not entitled to a peremptory instruction and the trial judge did not err in denying the request.